Motion for leave to appeal as a poor person from an order of the Court of General Sessions entered October 16, 1959. denying petition for writ of error coram nobis. The records of this court establish that essentially the same grounds upon which the present coram nobis application is based were passed upon and *615found to be without merit when the judgment of conviction was unanimously affirmed (285 App. Div. 1139). After defendant was granted leave to appeal as a poor person and counsel was assigned, substantially the same contentions were again reviewed and rejected when the dismissal of a prior coram nobis petition was unanimously affirmed (8 A D 2d 600). Defendant is not entitled to appellate review of the same issues for the third time. Accordingly, the motion in all respects is denied. Concur — Rabin, J. P., M. M. Prank, Yalente, McNally and Stevens, JJ.